Citation Nr: 1642482	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  10-20 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUES

1.  Entitlement to an effective date earlier than October 3, 2006, for the grant of service connection for asthma based on an allegation of clear and unmistakable error (CUE) in a September 1996 rating decision which denied service connection for asthma.  

2.  Entitlement to an increased disability rating for asthma, in excess of 30 percent prior to January 28, 2009, in excess of 60 percent since January 28, 2009. 


REPRESENTATION

Appellant represented by: Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from November 1985 to October 1995.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2016 Order of the United States Court of Appeals for Veterans' Claims (Veterans Court).  The appeal originated from a December 2008 rating decision of the RO in San Diego, California.

In March 2014, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2016).  A transcript of the hearing is associated with the claims file.

In a decision dated in June 2014, the Board denied these issues.  The Veteran appealed that decision to the Veterans Court.  In a single-judge decision dated in May 2016, the Veterans Court vacated the Board's June 2014 decision and remanded these issues back to the Board for additional development.

Also in June 2014, the Board remanded the issue of entitlement to service connection for a prostate disorder.  In an October 2014 rating decision, VA granted service connection for a prostate disorder fully resolving the appeal as to that issue.  

The issue of entitlement to an increased disability rating for asthma is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In a September 1996 rating decision, the RO denied the Veteran's claim of entitlement to service connection for asthma; the Veteran did not appeal that decision; there is no further claim until October 2006.

2.  The circumstances in this case did not preclude a timely filing of a Notice of Disagreement with the September 1996 rating decision.  

3.  Any errors in the September 1996 rating decision involve failures of the RO to comply with the duty to assist in developing the claim and/or disagreement with how the evidence was weighed.  

4.  To the extent of any errors in the September 1996 rating decision, the record does not demonstrate that the outcome of the claim would have been manifestly different but for the error.  


CONCLUSIONS OF LAW

1.  The criteria for revision of the September 1996 final RO rating decision on the basis of CUE are not met.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2016).

2.  The criteria for assignment of an effective date earlier than October 3, 2006, for the grant of service connection for asthma have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.400 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an earlier effective date for the grant of service connection for asthma.  The claim was initially denied in a September 1996 rating decision.  The Veteran does not contend that he appealed that decision.  Rather, he makes the alternative arguments that (1) the time for filing the appeal should be equitably tolled; and (2) that there was CUE in the September 1996 rating decision warranting revision of that decision.  

VA law provides that RO decisions that are final and binding will be accepted as correct in the absence of CUE; however, if the evidence establishes CUE in a prior final decision, such decision will be reversed or amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

In determining whether a prior determination involves CUE, the Veterans Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time of the decision, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  

CUE is a very specific and rare kind of error.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313-14.

There is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

As noted above, this claim was denied previously by the Board, and that decision was vacated and remanded by the Veterans Court.  In this decision, the Board will focus on the specific deficiencies found by the Veterans Court and will not restate findings and conclusions from the June 2014 Board decision which were not found to be deficient by the Veterans Court.  

Pertinent to this issue, the Veterans Court cited the Veteran's assertion, first raised on appeal to the Veterans Court, although perhaps alluded to in correspondence with VA, that he was unable to appeal the 1996 RO decision because a particular VA employee intentionally and maliciously canceled his scheduled VA examination in an attempt to deprive him of benefits, and that VA subsequently refused for many years to provide him with his claims file and otherwise "stonewalled" his attempts to uncover the truth.  The Veterans Court acknowledged that it is not clear from the record whether the Veteran raised this argument before the Board, but noted that the Veteran had referred to allegations of misconduct and VA delay in argument of record before the Board.  Therefore, the Veterans Court held that the Board must, but did not, address the matter of equitable tolling, citing Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir. 1998). 

The Veterans Court also noted that, while the Board addressed several allegations of CUE, the Board did not address whether the 1996 RO decision contained CUE based on the above asserted misconduct and cover-up, and whether the RO's failure to consider a February 1996 VA treatment record, which contained a diagnosis of asthma, constituted CUE.  

Historically, the Veteran filed his initial service connection claim in November 1995.  He was provided a VA examination in December 1995, which revealed a diagnosis of mild bronchial asthma based essentially on the Veteran's description of his symptoms and history.  The RO requested a review and medical opinion.  

A July 1996 medical opinion noted that most of the evaluations for complaints of dyspnea in the service had concluded the Veteran had acute hyperventilation.  His dyspnea was not associated with exercise, nor were any specific airway infiltrates identified, facts which the examiner found quite atypical for asthma/reactive airway disease (RAD).  According to this opinion, a diagnosis of RAD/asthma is not well-supported or probable based on the service treatment records.  The rationale was that RAD/asthma is diagnosed in part by a characteristic clinical history and in part by pulmonary function tests.  Based on review of the service treatment records, the opinion finds that there was no wheezing in service.  Moreover, the VA examination did not include an examination of chest.  The opinion concludes that there was no objective evidence of asthma to date. 

An August 22, 1996, Examination Request notes a new examination was scheduled because the prior examination failed to provide a chest examination and pulmonary function testing, the diagnosis was inconsistent with the evidence, and the impression of bronchial asthma was solely based on reported history.   

An August 28, 1996, Memorandum reveals the examination was cancelled for incorrect jurisdiction.  It was noted that the Veteran is moving to California and the requested studies cannot be completed.  "However, if veteran gives history of substantial test in military and we cannot confirm due to lack of C-file-we must take the veteran's word for those studies.  If his history is fabricated can we not deny as 'not well grounded'?"  

In the September 1996 rating decision, the rating specialist noted that the examiner gave a diagnosis of asthma, based solely on the Veteran's history without actually examining the Veteran's chest and lungs or requesting a pulmonary function test.  A medical consultant was requested to review all evidence of record to determine if a diagnosis of asthma was supported by available evidence.  The consultant, a pulmonary specialist, did not find evidence to support the diagnosis.  A repeat VA exam was requested, "but the veteran did not report for the examination."  A well-grounded claim would require current medical evidence of a pulmonary condition.  In the notice letter, the Veteran was notified that "If you think our decision was wrong, you should write and tell us why.  The enclosed VA Form 4107 explains your right to appeal."  

A Report of Contact dated September 18, 1996, states that all at VAMC agree that the examination was inadequate and needed a diagnosis workup (chest X-ray, examination, pulmonary function test, et al).  However, the Veteran is moving/has moved to California (forwarding address is unknown), "so they can't get him back in for the stuff we need to rate.  That's why she [cancelle]d the exam.  The gratuitous stuff in re: NWG claim doesn't help the vet in this case, which I explained to [the VA rating specialist]." 

An October 30, 1996, VA Form 21-4238 (Statement in Support of Claim) notes the Veteran's request that his file be transferred from Seattle to the San Diego RO.  There is no subsequent correspondence pertaining to the claim until October 2006.  

The Board notes initially that the pertinent holding in the case cited by the Veterans Court (Bailey v. West, 160 F.3d 1360 (Fed. Cir. 1998), that the period for filing an appeal with the Veterans Court was not jurisdictional, but was subject to equitable tolling, was explicitly overruled by the same court in Henderson v. Shinseki, 589 F.3d 1201 (Fed Cir. 2009), which was in turn overruled by the U.S. Supreme Veterans Court in Henderson ex.  rel. Henderson v. Shinseki, 131 S. Ct. 1197 (2011).  Accordingly, the Board recognizes that the doctrine of equitable tolling, as established in Bailey, is still good law.  

However, on its face, the holding in Bailey applies specifically to the period for filing a notice of appeal with the Veterans Court, not with the period for filing a Notice of Disagreement with the Board.  Indeed, in Henderson, the Supreme Court established a contextual standard for determining whether a time limit was jurisdictional or merely a procedural or claim-processing rule, noting that context, including court interpretation of similar provisions in many years past, is relevant to whether Congress has spoken clearly on the jurisdictional nature of such rules.  See Henderson, 131 S. Ct. at 1199.    

The pertinent caselaw regarding the period for filing a Notice of Disagreement with an RO determination appears to be Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  In that case, the Veterans Court held that, while the 60-day period for perfecting an appeal to the Board by submission of a VA Form 9 or equivalent under 38 U.S.C. § 7105(d)(3) is not a jurisdictional requirement, it came to this conclusion by contrasting that requirement with the jurisdictional time limit for filing a Notice of Disagreement.  The Veterans Court reasoned that the permissive language of section 7105(d)(3) is contrasted with the statutory language mandating that claimants file a timely Notice of Disagreement, emphasizing that the "[N]otice of [D]isagreement shall be filed within one year from the date of mailing of notice of the result of initial review or determination," and "[i]f no [N]otice of [D]isagreement is filed... within the prescribed period, the action or determination shall become final."  38 U.S.C. § 7105(b)(1), (c).  

The decision in Bailey did not expressly or impliedly overrule the holding in Percy.  Thus, while equitable tolling may well be applicable to the time limit for filing an appeal to the Veterans Court, as well as the time limit for perfecting an appeal to the Board by filing a VA Form 9 or equivalent, it would appear that equitable tolling is not applicable to the question at hand here, i.e., the jurisdictional requirement of filing a timely Notice of Disagreement to initiate an appeal to the Board.  The Board accordingly finds that the doctrine of equitable tolling is not applicable with respect to the filing of a Notice of Disagreement under 38 U.S.C. § 7105(b)(1), (c).  

In the alternative, the Board finds that the requirements for equitable tolling are not met in the case at hand.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (the Board has the fundamental authority to decide a claim in the alternative).

Equitable tolling is to be applied only when circumstances preclude a timely filing despite the exercise of due diligence, such as (1) a mental illness rendering one incapable of handling one's own affairs or other extraordinary circumstances beyond one's control, (2) reliance on the incorrect statement of a VA official, or (3) a misfiling at the regional office or the Board.  Bove v. Shinseki, 25 Vet. App. 136, 140 (2011) (per curiam order).  The appellant bears the burden of demonstrating that equitable tolling is warranted.  Checo v. Shinseki, 26 Vet. App. 130, 133 (2013).

Equitable tolling also is justified in extraordinary circumstances.  The Veterans Court has recognized a three-part test to determine whether extraordinary circumstances justify equitable tolling: (1) the extraordinary circumstance must be beyond the veteran's control, (2) the veteran must demonstrate that the untimely filing was a direct result of the extraordinary circumstances, and (3) the veteran must exercise due diligence in preserving his or her appellate rights, meaning that a reasonably diligent person, under the same circumstances, would not have filed his or her appeal within the appeal period.  McCreary v. Nicholson, 19 Vet. App. 324 (2005).  

In Bailey-the decision cited by the Veterans Court in this case-the Federal Circuit held that the time limit for appealing a decision of the Board to the Veterans Court was subject to the doctrine of equitable tolling where the claimant's appeal was delayed due to his reliance on a VA benefits officer's statement that she would file the claimant's appeal, as this inducement was akin to grounds sufficient to toll the limitations period in a private suit, and there was no evidence that Congress expressed contrary intent.  

The Board distinguishes the facts in Bailey with those in the current case.  In Bailey, the Veteran was deprived of his opportunity to timely appeal the decision based on his reliance on assurances made to him by a VA official.  He was incorrectly led to believe that all actions necessary for an appeal had been completed.  The fault for the error was that of a VA official.  Here, there was no such reliance.  The Veteran was notified that his claim was denied, that he had a right to appeal, and that the method for appeal was to complete the form provided to him.  While the basis for the denial expressed in the RO's decision appears not to be completely accurate, there is no indication that the inaccurate basis for the denial of his appeal, i.e., that he failed to report for a VA examination, should reasonably have persuaded him that he could not, or should not, appeal the decision, or, as in Bailey, that an appeal had already been initiated.  

The Board acknowledges the RO Memorandum, set out above, discussing the options should it be determined that the Veteran's history was fabricated.  This discussion is, at the very least, confusing.  However, the Veteran's history is ultimately not the reason for the denial of the claim.  The claim was denied based on the RO's finding that there was no current disability, and the apparently erroneous finding that a current disability could not be confirmed due to the Veteran's failure to report for an examination.  The decision specifies that a well-grounded claim would require current medical evidence of a pulmonary condition.  

There is also no allegation that a mental illness rendered the Veteran incapable of handling his own affairs, that he misfiled an appeal, or that any of the extraordinary circumstances noted in McCreary occurred in this case.  Nor is there any indication that the apparently erroneous basis for the RO's denial should reasonably be expected to have dissuaded the Veteran from appealing.  

The Board finds that a reasonable person in the Veteran's position would have known that the claim was denied, would have known that he could appeal the denial, and would have known that, if he wished to appeal, he would be required to file an appeal with the RO within the set time limit specified in the enclosed VA Form 4107.

With respect to the allegation that a particular VA employee intentionally and maliciously canceled the Veteran's scheduled VA examination in an attempt to deprive him of benefits, and VA subsequently refused for many years to provide him with his claims file and otherwise "stonewalled" his attempts to uncover the truth, the Veteran has not met his burden to substantiate these as grounds for equitable tolling.  Checo, 26 Vet. App. 133.  At most, the record indicates that incorrect information was provided to the Veteran as to the basis of the denial of his claim.  The RO's notation indicates that the VA examination was cancelled because the Veteran moved to California and transferred his claims file away from the Seattle Regional Office and had not provided a forwarding address (see September 8, 1996 Report of Contact).  While the stated basis for the denial, i.e., that he failed to appear for a scheduled examination, is apparently not accurate, the RO's notation does not indicate any malicious motive.  It is noted that, while the matter of service connection for asthma was denied, the RO granted service connection for five other claimed issues in the same decision, probative evidence against any malicious intent to deprive the Veteran of benefits.  Moreover, as discussed above, even if the denial had been due to malicious intent on the part of a VA employee, this does not explain why the Veteran did not appeal it.  

With respect to the allegation that he was "stonewalled" in his attempt to discover the truth and was denied access to his claims file, a review of the record indicates that he was provided with copies of items requested from his claims file (see notation on VA Form 21-4138 dated April 11, 2007), but was unsatisfied with this and wanted to review the file directly.  There is no indication that the copies provided to him were lacking in any material detail.  Moreover, as discussed above, the Veteran was notified of the basis for the denial of his claim in the September 1996 decision.  The inaccurate statement by the RO, that he failed to appear for a scheduled examination, was provided to him then.  This is simply not the kind of misrepresentation of fact on the part of VA that would reasonably lead to the conclusion that the Veteran could not file an appeal, or that he did not need to file an appeal.  To the contrary, the Veteran was specifically informed of these details.  

In sum, the Board finds that equitable tolling is not applicable to time limit for filing a Notice of Disagreement with an RO determination.  Alternatively, the Board finds that the requirements for equitable tolling are not met in this case, and that the September 1996 rating decision was final at the time the current claim was filed. 

To the extent the Veteran wishes to revisit the September 1996 decision on any basis other than CUE, such a claim is without merit and must be dismissed as a freestanding claim for an earlier effective date.  See Leonard v. Nicholson, 405 F3d 1333 (Fed Cir 2005); Rudd v .Nicholson, 20 Vet. App. 296 (2006).  To hold otherwise would vitiate the rule of finality, which was expounded upon in Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).    

Turning to the allegations of CUE, the Veteran asserts that the failure of VA to obtain a VA examination and testing thought necessary at the time of the 1996 denial constitutes CUE.  However, this is manifestly a failure in the duty to assist, which can never be a basis for CUE.  

A purported failure in the duty to assist cannot give rise to CUE because such an allegation is essentially based upon evidence that was not of record at the time of the earlier rating decision.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); Elkins v. Brown, 8 Vet. App. 391, 396 (1995).  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  Moreover, the mere misinterpretation of facts by the RO does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991). 

Also, with respect to whether a February 1996 treatment record noting a diagnosis of asthma was before and considered by the RO, this is also an assertion that the duty to assist was not satisfied.  The RO clearly had evidence before it that was supportive of a diagnosis of asthma.  It had obtained a VA examination which provided such a diagnosis.  The RO weighed that evidence against evidence that such a diagnosis was not substantiated.  A dispute with how the evidence was weighed is not a valid basis for an allegation of CUE.  As there was evidence supportive of a diagnosis of asthma at the time of the denial, it cannot be said that obtaining this evidence would have manifestly changed the outcome at the time it was made.  While a change in the outcome is certainly arguable, an arguable proposition is never a valid basis for a finding of CUE.

The Veteran has alleged that the mere existence of the February 1996 report in VA's constructive possession should be treated as a claim to reopen based on new and material evidence.  However, the mere existence of medical records, whether in VA's actual possession or constructive possession (see Bell v. Derwinski, 2 Vet. App. 611, 613 (1992)), does not constitute a claim to reopen.  The Board finds that, notwithstanding the distinct rules applicable to receipt of new and material evidence within the appeal period, VA treatment records cannot serve as a claim (formal or informal) for service connection.  The Veterans Court in Criswell v. Nicholson, 20 Vet. App. 501 (2006) in pertinent part held that the mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.  See also Brannon v. West, 12 Vet. App. 32, 35 (1998); 38 C.F.R. § 3.155(a).  Based on a review of the claims file, it does not appear that a copy of the February 1996 report was submitted until the current claim.  

It is well settled that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing.  See Criswell, citing MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed.Cir.2006) (holding that the plain language of the regulations require a claimant to have an intent to file a claim for VA benefits); also citing Rodriguez v. West, 189 F.3d 1351, 1353 (Fed.Cir.1999) (noting that even an informal claim for benefits must be in writing, citing Brannon, 12 Vet. App. at 35). 

The controlling statute and regulation provide that the effective date for a grant of service connection on an original claim or a reopened after a final disallowance under 38 C.F.R. § 3.156(a) is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(b)(2)(i), 3.400 (q)(2).  Here, the date of the application to reopen, October 3, 2006, is the later of the two dates, and is the appropriate effective date.  

As a preponderance of the evidence is against the claim, there is no doubt to be resolved.  The Board finds that there is no CUE in the September 1996 rating decision and concludes that an effective date earlier than October 3, 2006, for the grant of service connection for asthma is not warranted. 

Duties to Notify and Assist

The duties to notify and assist imposed by the Veterans Claims Assistance Act are not applicable to CUE claims.  Parker v. Principi, 15 Vet. App. 407 (2002). 

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2016).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claim, and he was informed of the information and evidence necessary to substantiate the claim.  Moreover, the file was left open for 60 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

ORDER

The criteria for revision of the September 1996 final RO rating decision on the basis of CUE is denied.

An effective date earlier than October 3, 2006, for the grant of service connection for asthma is denied. 


REMAND

The Veteran's service-connected asthma is rated under Diagnostic Code 6602 both prior to and since January 28, 2009.  This code rates on the basis of the results of pulmonary function testing.  In particular, the findings for forced expiratory volume in 1 second (FEV1) and the ratio of FEV1/forced vital capacity (FVC), and also considers the types of therapy used for asthma control. 

Under Diagnostic Code 6602, a 10 percent evaluation is warranted for FEV-1 of 71 to 80 percent of predicted value, or, FEV-1/FVC of 71 to 80 percent of predicted value, or, with intermittent inhalation or oral bronchodilator therapy.  A 30 percent evaluation is warranted for FEV-1 of 56 to 70 percent of predicted value, or, FEV-1/FVC of 56 to 70 percent of predicted value, or, with daily inhalational or oral bronchodilator therapy, or, with inhalational anti-inflammatory medication.  A 60 percent evaluation is warranted for FEV-1 of 40 to 55 percent of predicted value, or, FEV-1/FVC of 40 to 55 percent of predicted value, or, with at least monthly visits to a physician for required care of exacerbations, or, with intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A maximum 100 percent disability rating is assigned for FEV-1 less than 40 percent of predicted value, or, FEV-1/FVC less than 40 percent of predicted value, or, with more than one attack per week with episodes of respiratory failure, or, with requirement of daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications.  38 C.F.R. § 4.97 (2016).

The issue of entitlement to an increased disability rating for asthma, in excess of 30 percent prior to January 28, 2009, in excess of 60 percent since January 28, 2009, has been remanded by the Veterans Court for consideration of whether pre-bronchodilator or post-bronchodilator results are most appropriate in evaluating the Veteran's asthma under Diagnostic Code 6602, and/or whether corticosteroids are the optimum therapy for treating the Veteran's asthma.  

The Board notes that the most recent complete pulmonary function test results in this case are from 2009.  The Board finds that updated results are necessary to determine entitlement to a higher rating.  

Moreover, to address the concerns of the Veterans Court, a medical opinion is necessary to address the effectiveness of bronchodilator therapy in the case of this Veteran, as well as the necessity and frequency of the use of corticosteroids or immune-suppressive therapy when and if bronchodilator therapy is not effective for this Veteran.  While the record documents the use of corticosteroids in several instances, the determination as to whether "high dose" corticosteroids are necessary is a medical judgment.  Moreover, it is unclear to a lay observer whether immune-suppressive medications have been used in this case.  This question requires medical judgment and analysis.  

Accordingly, the issue of entitlement to an increased rating for asthma is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or private medical records and take appropriate efforts to obtain any records identified.  

2.  Schedule an appropriate VA examination to determine the manifestations and severity of the Veteran's asthma, and to obtain an opinion as to the necessary therapies over the course of the appeal.  The relevant documents in the claims file should be made available to the VA examiner.  All appropriate tests, to include pulmonary function testing, should be conducted.  

* The VA examiner should address whether prebronchodilator results or postbronchodilator results, or a combination of both, are the most appropriate basis to evaluate the Veteran's actual functional impairment due to asthma.
* Please review a November 6, 2010, Urgent Care report which lists FEV-1 at 30 percent predicted during an asthma attack.  Based on current test results and clinical history, the examiner should address whether this result is an acute excerebration or whether it is representative of the Veteran's normal or ongoing level of impairment.  
* The VA examiner should address the frequency and duration of the need for corticosteroids and whether and when "high dose" corticosteroids have been prescribed for the treatment of asthma.
* The VA examiner should also address whether and when immune-suppressive medications have been prescribed for the treatment of asthma. 

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Readjudicate the remanded claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear for any scheduled VA examinations, as failure to do so may result in denial of this rating claim.  See 38 C.F.R. § 3.655 (2016).  

This issue must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


